                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ANTHONY LEWIS,                                           )
                                                         )
                             Plaintiff,                  )
                                                         )
v.                                                       )      Case No. 19-2125-JAR
                                                         )
ROBERT BEDNAR, et al.,                                   )
                                                         )
                             Defendants.                 )

                                           ORDER

        Plaintiff’s application for leave to file and continue this action without payment of

fees or costs (ECF No. 4) is hereby granted.

        The clerk of the court, however, is directed not to proceed with service of process

pending this court’s review of plaintiff’s complaint under 28 U.S.C. § 1915(e).

        Copies of this order shall be served on the pro se plaintiff by regular and certified

mail.

        IT IS SO ORDERED.

        Dated March 11, 2019, at Kansas City, Kansas.

                                                          s/ James P. O’Hara
                                                         James P. O’Hara
                                                         U.S. Magistrate Judge
